Title: To George Washington from Nathaniel Skinner, 8 October 1793
From: Skinner, Nathaniel
To: Washington, George


          
            Sir.
            Cadiz [Spain] Octr 8th 1793.
          
          I conceive it a duty I owe to a country (of which I have the honor of being a
            naturalized citizen—& I trust tho’ only such as true a freind to its interests as
            warm a wisher for its every prosperity as tho’ it had been my fortune to have the claim
            of a native of that land of Liberty—America.) to inform Your Excellency of an affair that may materially concern the interests of the United
            States.
          There not being any official American character in this place—I have presumed thus to
            address & inform Your Excellency.
          This morning arrived in this city an express from Gibraltar, informing that in
            consequence of a peace made & ratified, between the Dey of Algiers & their High
            Mightynesses of the United provinces & the Queen of Portugal, that al⟨l⟩ cruizers of
            the latter powers, have orders to treat the Deys subjects as freinds. & on Sunday the [6]th Four frigates three Kebecks & two
            Brigs belonging to Algiers passed Gibraltar on a cruize to the Westward. Their only prey
            now is Americans & much I fear that their vile efforts will be too successful, how
            much Americans are indebted to the intrigues of the courts of England & the powers
            opposed to the liberties of France, may be easily concluded.
          Permit me to add—that the Ship Greenway Amos Oakman Master of Boston belonging to a Mr
            M. Bicker, was yesterday vessell & cargo condemned, by the court of Admiralty at
            Caraccas, but which sentence eer it is effectual must be confirm’d at Madrid, an other
            ship the Rooksby. Jones of Portsmouth N.H. is here also her fate not determin’d, they
            were taken in consort by a Spanish frigate & sent in here. They were bound from
            Bordeaux to St Thomas & probably the cargoes are French property. The vessells
            haveing seen them in Boston, the place of my residence, I doubt not are American—Oakman
            & Jones are still confin’d on board their Ships, nor have been suffer’d to
            communicate with any one—they personally suffer—led by humanity I attempted in passing
            the ship to speak the centinel level’d & cock’d his musket & had I not retir’d
            would doubtlessly have executed the orders given.
          There are about ten American vessels in this port several of which were about to
            proceed to the North of Europe with valueable freights. I have a ship with part of a
            freight on board for there what will be done I know not, copies of the foregoing I shall
            transmit Your Excellency by various routes, could I individually afford it, or knew
            wether the expence would be reimburs’d I would send a pass protected vessell with these
            communications, considering them of such import, the ne⟨mutilated⟩ & my freind whos veracity is undoubted ⟨mutilated⟩ Esqr. Consul to his B.M. assures me ⟨mutilated⟩  During my stay in Spain should ⟨mutilated⟩ of consequence transpire it shall be
              ⟨mutilated com⟩municated. The last posts bring acco⟨unts of
            the⟩ seige of Dunkirk being raised, & of so⟨mutilated⟩ the
            Spanish in Rousillon. The Fr⟨mutilated⟩ from hence in a few days on an exp⟨mutilated⟩
            The American interest not being repr⟨sented⟩ makes the situation of its citizens
            somew⟨hat un⟩pleasant. I have the honor to be w⟨ith the⟩ most profound respect Your
            Excellency⟨s mutilated⟩ Obedient & Hum⟨mutilated⟩
          
            Nathl Ski⟨nner⟩
          
        